Petition
for Writ of Mandamus Dismissed and Memorandum Opinion filed January 25, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00891-CV
____________
 
IN RE RICHARD ALAN HAASE, Relator
 
 

 
ORIGINAL PROCEEDING
WRIT OF MANDAMUS
240th District Court
Fort Bend, County, Texas
09-DCV-175011
 

 
MEMORANDUM
OPINION
On September 20, 2010, relator, Richard Alan Haase, filed a
petition for writ of mandamus in this court.  See Tex. Gov’t Code Ann '22.221; see  also Tex. R. App. P. 52.1.  Relator asks this court to order the respondent,
the Honorable Daniel R. Sklar, judge of the 240th District Court, Fort Bend
County, Texas, to vacate his order dated August 25, 2010, ordering production
of certain documents.
On January 14, 2011, real parties in interest, Pearl River
Polymers, Inc., Polychemie, Inc., Polydyne, Inc., Chemtail, Inc., SNF Holding
Company, SNF, Inc., Wright Brown & Close, LLP, and Provost Umphrey Law
Firm, LLP filed a motion to dismiss the petition as moot because summary judgment
was entered in favor of the real parties.  In their motion, real parties
represent that they no longer seek discovery of the documents and materials
ordered produced by the trial court and at issue in this original proceeding.  The
motion is granted. 
Accordingly, the petition for writ of mandamus is ordered
dismissed.
 
PER CURIAM
 
Panel
consists of Justices Anderson, Brown, and Christopher.